





Exhibit 10.4










TCF FINANCIAL CORPORATION
___________


<NAME>
<###> Units


RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO
STOCK INCENTIVE PLAN OF 2019
Time-Based Restricted Stock Units
_________________________
This Time-Based Restricted Stock Unit Agreement (this “Agreement”) is made as of
[GRANT DATE] (“Grant Date”), between TCF FINANCIAL CORPORATION, a Michigan
corporation (the “Corporation”), and the Grantee named above (“Grantee”).
The Corporation’s Stock Incentive Plan of 2019 (the “Plan”) is administered by
the Compensation and Pension Committee of the Corporation’s Board of Directors
(“Committee”). The Committee has determined that Grantee is eligible to
participate in the Plan and has awarded time-based restricted stock units
(“TRSUs”) to Grantee, subject to the terms and conditions set forth in this
Agreement and the Plan.
Grantee acknowledges receipt of a copy of the Plan and the Information Statement
and accepts this TRSU award subject to all of the terms, conditions, and
provisions of this Agreement and the Plan.
1.Award. The Corporation hereby awards to Grantee <###> TRSUs, subject to the
restrictions imposed under this Agreement and the Plan. Each TRSU is initially
equal to one share of the Corporation’s common stock, $1.00 par value (“Common
Stock”), and is convertible into one share of Common Stock, subject to vesting
as set forth below.


2.Transferability. Until the TRSUs vest in accordance with this Agreement and
shares of Common Stock are delivered in settlement thereof, interests in TRSUs
under this Agreement are generally not transferable by Grantee, except by will
or according to the laws of descent and distribution. All rights with respect to
the TRSUs granted hereunder are exercisable during Grantee’s lifetime only by
Grantee, Grantee’s guardian or legal representative.


3.Vesting. Except as otherwise provided in this Agreement, TRSUs granted
hereunder shall vest based on Grantee’s continued employment with the
Corporation or its Subsidiaries and the vesting schedule attached as Exhibit A.
The periods during which TRSUs are unvested are “Restricted Period(s).” The
Restricted Period(s) shall lapse upon the date or dates identified in Exhibit A.
TRSUs are unvested under the Plan and this Agreement until the end of the
applicable Restricted Period. Unless specified otherwise below, TRSUs shall be
settled as soon as administratively feasible within seven days following
satisfaction of the applicable vesting date and any Release requirements as set
forth below.







--------------------------------------------------------------------------------





4.Termination of Employment. If, during the Restricted Period, Grantee’s
employment with the Corporation or any of its Subsidiaries is terminated by the
Corporation without Cause, or if Grantee terminates employment for a Modified
Good Reason (as defined below) or due to death, or Disability, then following
Grantee’s execution of a mutually acceptable release of claims (“Release”) that
becomes enforceable within 60 days following Grantee’s employment termination
date, with all revocation periods then having lapsed, the remaining restrictions
on Grantee’s unvested TRSUs shall lapse and such award shall 100% vest and be
convertible into shares of Common Stock, which shall be settled within seven
days following the expiration of all revocation periods (and carried over to the
second calendar year if the 60-day period spans two calendar years), subject to
any required delay pursuant to Section 14 below. If Grantee terminates
employment on or after attainment of age 55 with 10 years of service, having
submitted written notice to the Corporation of his or her intended Retirement
date at least one year in advance of such Retirement, then following such
employment termination and satisfaction of the Release requirements and
expiration of the associated revocation periods described above, the remaining
restrictions on Grantee’s unvested TRSUs shall lapse and such award shall 100%
vest and be convertible into Common Stock which shall be settled within seven
days following the expiration of all revocation periods (and carried over to the
second calendar year if the 60-day period spans two calendar years), subject to
any required delay pursuant to Section 14 below. If Grantee does not provide the
Corporation with written notice one year in advance of his or her intended
Retirement date, then all TRSUs still subject to restrictions on Grantee’s
Retirement date automatically shall be forfeited. Except to the extent provided
herein, any unvested TRSUs shall be forfeited upon Grantee’s employment
termination by the Corporation for Cause, or upon Grantee’s voluntary
termination of employment. For purposes of this Agreement, “Modified Good
Reason” means the occurrence of any of the following events without the written
consent of Grantee: (a) any material reduction in Grantee’s Base Salary, as it
may be adjusted from time to time, without a corresponding reduction in the base
salaries of the other executives of the Corporation, or (b) any requirement by
the Corporation (without Grantee’s consent) that Grantee be principally based at
any office or location more than sixty (60) miles from Grantee’s principal work
location as of the Grant Date. If Grantee fails to give the Corporation written
notice of the Grantee’s intention to terminate employment with the Corporation
because of a Modified Good Reason event within ninety (90) days following
Grantee’s first knowledge of any Modified Good Reason event and a period of
sixty (60) days in which the Corporation may remedy the event alleged to
constitute a Modified Good Reason, and if Grantee has not Separated from Service
within thirty (30) days following expiration of the Corporation’s cure period,
the event shall not constitute a Modified Good Reason, and the Grantee shall
have no right to terminate employment for a Modified Good Reason as a result of
such event.


5.Employment by the Corporation. The award of TRSUs under this Agreement shall
not impose upon the Corporation or any Subsidiary any obligation to retain
Grantee in its employment for any given period or upon any specific terms of
employment. The Corporation or any Subsidiary may at any time dismiss Grantee
from employment, free from any liability or claim under the Plan or this
Agreement, unless otherwise expressly provided in any written agreement with
Grantee.


6.Shareholder Rights. In addition, Grantee shall receive a number of TRSUs equal
to the number of shares of Common Stock (including fractions of a share) with a
Market Value equal to the amount of any cash dividends that would have been
payable to a shareholder owning the number of shares of Common Stock represented
by TRSUs subject to this Agreement on each dividend payment date (“Dividend
Equivalents”). Any Dividend Equivalents, non-cash dividends or distributions
paid with respect to shares of Common Stock subject to unvested TRSUs shall be
subject to the same restrictions and vesting schedule as the shares subject to
the TRSU to which such Dividend Equivalents, dividends or distributions relate.
Grantee shall have no voting rights with respect to shares of Common Stock
underlying TRSUs, unless





--------------------------------------------------------------------------------





and until such shares of Common Stock are reflected as issued and outstanding on
the Corporation’s stock ledger.


7.Legal Compliance. The Corporation shall not be obligated to issue any shares
to Grantee, if such issuance would violate any law, order or regulation of any
governmental authority.


8.Acknowledgments. Grantee acknowledges that he or she has been furnished with,
and has read, the Plan. Grantee agrees not to resell or distribute the shares of
Common Stock received upon vesting and settlement of Grantee’s TRSUs in
compliance with such conditions as the Corporation may reasonably require, to
ensure compliance with federal and state securities laws and other Corporation
policies, including stock ownership guidelines, if applicable.


9.Withholding. The Corporation or one of its Subsidiaries shall be entitled to
(a) withhold and deduct from Grantee’s future wages (or from other amounts that
may be due and owing to Grantee from the Corporation or a Subsidiary), or make
other arrangements for the collection of all legally required amounts necessary
to satisfy any and all federal, state, and local income and employment tax
withholding requirements attributable to the TRSUs awarded hereunder, including,
without limitation, the award of, vesting of, payments of dividends with respect
to, or settlement with respect to, the TRSUs; or (b) require Grantee promptly to
remit the amount of such withholding to the Corporation or a Subsidiary before
delivering shares of Common Stock in settlement of the vested TRSUs. The
applicable withholding requirements shall be satisfied by withholding shares of
Common Stock from the shares otherwise deliverable in settlement of the vested
TRSUs, unless Grantee elects to satisfy the applicable withholding requirements
in cash or by using a cash equivalent.


10.Effective Date. This award of TRSUs shall be effective as of the date first
set forth above.


11.Change in Control.


11.1    Definition. For purposes of this Agreement, “Change in Control” shall be
limited to the Corporation and defined as the occurrence of any of the following
events: (a) a person or persons acting as a group, acquires (or has acquired
during the 12-month period ending on the last acquisition) stock of the
Corporation that together with stock held by such person or group constitutes
more than 40% of the total voting power of the Corporation’s stock; (b) the
consummation of a merger or consolidation of the Corporation with any other
corporation, if such merger or consolidation results in the outstanding voting
securities of the Corporation immediately prior thereto representing 60% or less
of the total outstanding voting securities of the surviving entity immediately
after such merger or consolidation; (c) a majority of the members of the
Corporation’s Board of Directors (“Board”) are replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of such appointment or election;
or (d) the acquisition, by a person or persons acting as a group, of the
Corporation’s assets that have a total gross fair market value equal to or
exceeding 40% of the total gross fair market value of the Corporation’s assets
in a single transaction or within a 12-month period ending with the most recent
acquisition. For purposes of this Section 11.1, gross fair market value means
the value of the Corporation’s assets, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets. No
trust department or designated beneficiary or other trustee of such trust
department of the Corporation or a Subsidiary of the Corporation, or other
similar fiduciary capacity of the Corporation with direct voting control of the
stock shall be treated as a person or group within the meaning of subparagraph
(a) hereof. Further, no profit sharing, employee stock ownership, employee stock
purchase and savings, employee pension or other employee benefit plan of the
Corporation or any of its Subsidiaries, and no trustee of any such plans in its
capacity as such trustee, shall be treated





--------------------------------------------------------------------------------





as a person or group within the meaning of subparagraph (a) hereof. For
avoidance of doubt, the merger of TCF Financial Corporation, a Delaware
corporation (“Legacy TCF”), with and into the Corporation (formerly Chemical
Financial Corporation) pursuant to the Agreement and Plan of Merger by and
between the Corporation and Legacy TCF dated as of January 27, 2019 shall not
constitute and shall be deemed not to constitute a Change in Control under this
Agreement.


11.2    Treatment upon a Change in Control. Notwithstanding anything contained
in Section 8 of the Plan, following a Change in Control, all TRSUs granted to
Grantee under this Agreement and outstanding at the time of the Change in
Control and which have not previously vested shall be administered as set forth
herein. If the Corporation is not the surviving entity, all unvested TRSUs shall
be converted into TRSUs of the surviving entity’s common stock at the applicable
exchange ratio on the date of the Change in Control (or shall be otherwise
adjusted as contemplated by Section 4.4(b) of the Plan) in a manner approved by
the Committee or the Board. The TRSUs shall continue to vest under the vesting
schedule in effect immediately prior to the Change in Control. If, on or within
the two-year period following the effective date of the Change in Control,
Grantee’s employment is involuntarily terminated without Cause or Grantee
terminates employment for Good Reason, any unvested TRSUs granted hereunder
automatically shall 100% vest and be converted into shares of Common Stock (or
the common stock of the surviving entity, as applicable), subject to compliance
with the Release requirement set forth in Section 4 above, with settlement to
occur within seven days following the expiration of all revocation periods (and
carried over to the second calendar year if the 60-day period spans two calendar
years), subject to any required delay pursuant to Section 14 below. Following a
Change in Control, Grantee’s rights upon Retirement, death and Disability as set
forth in Section 4 shall apply with respect to all unvested TRSUs granted
hereunder.


12.Definitions. Capitalized terms not defined herein shall be defined as in the
Plan or in Grantee’s Individual Agreement (as defined in the Plan). To the
extent any capitalized term not defined herein is defined in both the Plan and
Grantee’s Individual Agreement, the definition set forth in Grantee’s Individual
Agreement shall control.


13.Amendment. This Agreement shall not be modified except in a writing executed
by the parties hereto.


14.Section 409A of the Code. This Agreement and the TRSUs granted hereunder are
intended to comply with the requirements of Section 409A of the Code or an
exemption or exclusion therefrom, and, with respect to TRSUs that constitute
deferred compensation subject to Section 409A of the Code, the Plan and this
Agreement as well as any Individual Agreement shall be interpreted and
administered in all respects in accordance with Section 409A of the Code
(including with respect to the application of any defined terms to TRSUs that
constitute nonqualified deferred compensation, which defined terms shall be
interpreted to have the meaning required by Section 409A of the Code to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code). Each payment (including the delivery of shares
of Common Stock) under the TRSUs that constitutes nonqualified deferred
compensation subject to Section 409A of the Code shall be treated as a separate
payment for purposes of Section 409A of the Code and, to the extent to be made
or delivered upon a termination of employment may only be made upon a
“separation from service” under Section 409A of the Code to the extent necessary
in order to avoid the imposition of penalty taxes on Grantee pursuant to Section
409A of the Code. In no event may Grantee, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement that constitutes
nonqualified deferred compensation subject to Section 409A of the Code.
Notwithstanding any other provision of this Agreement to the contrary, if
Grantee is a “specified employee” within the meaning of Section 409A of the Code
(as determined in accordance with the methodology established by the Corporation
as in effect on the date of Grantee’s separation from service), TRSUs that
constitute nonqualified





--------------------------------------------------------------------------------





deferred compensation within the meaning of Section 409A of the Code that would
otherwise be deliverable by reason of Grantee’s separation from service during
the six-month period immediately following such separation from service shall
instead be provided on the earlier to occur of: (a) the date that is six months
and one day after Grantee’s separation from service; or (b) the date of
Grantee’s death.


15.Agreement Controls. The Plan is incorporated in this Agreement by reference.
In the event of any conflict between the terms of this Agreement, an Individual
Agreement and/or the terms of the Plan, the provisions of this Agreement, or, to
the extent more favorable to the Grantee, the Individual Agreement shall
control; provided, however, that notwithstanding anything in this Agreement to
the contrary, any provisions of this Agreement relating to the timing of
settlement or payment in respect of the TRSUs shall control in the event of any
conflict between this Agreement, the Plan, any Prior Plan and the award
agreements thereunder, and any Individual Agreement.


* * *
[Signatures on Next Page]







--------------------------------------------------------------------------------





This TRSU grant has been issued by the Corporation by authority of its
Compensation and Pension Committee.


TCF FINANCIAL CORPORATION,
Corporation


                            


_____________________________________
By: Craig R. Dahl
Its: President & CEO
                                            






_____________________________________
Grantee    
Name:

























--------------------------------------------------------------------------------





EXHIBIT A
Subject to the provisions of this Agreement and the Plan, the above awarded
TRSUs shall become vested and non-forfeitable in accordance with the vesting
terms set forth below, provided that Grantee is employed by the Corporation or
any of its Subsidiaries on the applicable vesting date(s):
(i)
50% of the total number of TRSUs granted under this Agreement shall vest on each
of the first and second anniversary of the Grant Date.

(i)
Any fractional number of TRSUs resulting from the application of the foregoing
vesting schedule may be rounded to the nearest whole number of shares.








